DETAILED ACTION
This non-final office action is in response to claims 1, 4-8, 11-15, and 18-20 filed on 08/01/2022 for examination. Claims 1, 4-8, 11-15, and 18-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment
The amendment filed August 1, 2022 has been entered. Claims 1, 4-8, 11-15, and 18-20 remain pending in the application. Claims 2-3, 9-10, and 16-17 is/are cancelled. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every claim objection previously set forth in the Final Office Action mailed May 18, 2022. Claims 1, 4-8, 11, 12-15, and 18-20 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Therefore, Applicant’s arguments filed on 08/01/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, 12, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhea et al. (US11164180; Hereinafter “Rhea”) in view of Edureka (NPL: “What is the asset key-value pair in hyperledger fabric”; May, 2019; Hereinafter “Edureka”).
Regarding claim 1, Rhea teaches an apparatus comprising: 
a hardware processor (column 2, lines 10-23 – system implemented via processors) configured to generate a blockchain transaction which comprises noisy [[data]] stored therein (column 6, lines 6-column 7, line 17 – noisy blockchain transactions are generated, the noisy transactions comprise noisy <i.e., fake/generated> data to be stored) which are configured to change valid [[data]] stored on a blockchain ledger to noisy [[data]] (column 6, lines 6-column 7, line 17 – noisy blockchain transactions are generated, the noisy transactions comprise noisy <i.e., fake/generated> data to be stored. The noisy blockchain transaction is added to the blockchain, updating the visible world-state), 
create a tag value which identifies the blockchain transaction as a noisy blockchain transaction (column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value of X’s H1(X+1) is used to identify a legitimate transaction, and a tag value of Y’s H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate tag value.), and 
store the tag value within the blockchain transaction (column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value of H1(X+1) is used to identify a legitimate transaction, and a tag value of H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate tag value.); and 
a network interface configured to transmit the blockchain request to one or more blockchain peers of the blockchain ledger (column 6, lines 6-38 – New noisy transaction is generated and identified using a shared secret; column 1 at lines 44-57 and column 3 lines 30-62 – the noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain).
Rhea appears to fail to specifically denote the stored blockchain data being in the form a key-value pairs.
However, Edureka teaches an analogous system storing data onto a blockchain (see, e.g., pgs. 1-2), wherein data is stored in the form of key-value pairs (see, e.g., pgs. 1-2 – blockchains store data in key-value pairs, e.g., ‘color’ : ‘black’, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rhea with the teachings of Edureka to use key-value pairs. Particularly, such that the hardware processor is configured to generate a blockchain transaction which comprises noisy key-value pairs stored therein which are configured to change valid key-value pairs stored on a blockchain ledger to noisy key value pairs, so types of data may be identified while stored on the blockchain (see, e.g., Rhea at column 1, lines 22-34; with Edureka at pgs. 1-2).

Regarding claim 5, the combination of Rhea and Edureka teach the apparatus of claim 1, wherein the hardware processor is configured to generate the blockchain transaction based on a historical pattern of behavior of multiple clients of the blockchain ledger (Rhea at column 6, line 59-column 7, line 31 – the blockchain transactions are generated based on a historical pattern of behavior of the blockchain ledger users).  

Regarding claim 6, the combination of Rhea and Edureka teach the apparatus of claim 1, wherein the hardware processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain transaction (Rhea at column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value is obscured by taking H1(X+1) to identify a legitimate transaction, and a tag value (e.g., Y+1) obscured by a shared hash function H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate obscured tag value <i.e., hashing function 2 is secret/key used to obscure/check tag>).  

Regarding claim 8, Rhea and Edureka teach an apparatus comprising: 
a network interface (column 4, lines 34-50 – implemented via computers on a network) configured to receive a blockchain transaction that comprises noisy [[data]] stored therein (column 6, lines 6-column 7, line 17 – noisy blockchain transactions are generated, the noisy transactions comprise noisy <i.e., fake/generated> data to be stored; column 1 at lines 44-57 and column 3 lines 30-62 – the noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain <i.e., received over network>) which are configured to change valid [[data]] stored on a blockchain ledger to noisy [[data]] (column 6, lines 6-column 7, line 17 – noisy blockchain transactions are generated, the noisy transactions comprise noisy <i.e., fake/generated> data to be stored. The noisy blockchain transaction is added to the blockchain, updating the visible world-state; column 1 at lines 44-57 and column 3 lines 30-62 – the noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain <i.e., received over network>) and 
a tag value which identifies the blockchain as a noisy blockchain transaction (column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value of H1(X+1) is used to identify a legitimate transaction, and a tag value of H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate tag value.); and 
a hardware processor configured to verify that the blockchain transaction has been endorsed by enough blockchain peers to satisfy a predetermined policy (column 1 at lines 44-57 and column 3 lines 30-62 – the noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain <i.e., received over network>. A specific number of nodes must endorse the transaction <i.e., meets a condition>, and then the blockchain transaction is permitted to be added to the blockchain), and in response to successful verification, update the blockchain ledger with other data from the blockchain transaction and ignore the noisy [[data]] stored in the blockchain transaction (column 1 at lines 44-57 and column 3 lines 30-62 – the noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain <i.e., received over network>. A specific number of nodes must endorse the transaction <i.e., meets a condition>, and then the blockchain transaction is added to the blockchain; column 2, lines 30-57 – the blockchain nodes can discern the fake date from the authentic data using the tag values in the blockchain blocks).  
Rhea appears to fail to specifically denote the stored blockchain data being in the form a key-value pairs.
However, Edureka teaches an analogous system storing data onto a blockchain (see, e.g., pgs. 1-2), wherein data is stored in the form of key-value pairs (see, e.g., pgs. 1-2 – blockchains store data in key-value pairs, e.g., ‘color’ : ‘black’, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rhea with the teachings of Edureka to use key-value pairs. Particularly comprising: a network interface configured to receive a blockchain transaction that comprises noisy key-value pairs stored therein which are configured to change valid key-value pairs stored on a blockchain ledger to noisy key-value pairs; and a hardware processor configured to verify that the blockchain transaction has been endorsed by enough blockchain peers to satisfy a predetermined policy, and in response to successful verification, update the blockchain ledger with other data from the blockchain transaction and ignore the noisy key-value pairs stored in the blockchain transaction, so types of data may be identified and stored on the blockchain (see, e.g., Rhea at column 1, lines 22-34; with Edureka at pgs. 1-2).

Regarding claim 12, the combination of Rhea and Edureka teach the apparatus of claim 8, wherein the tag value comprises an obscured tag value that has been obscured based on a secret key (Rhea at column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value is obscured by taking H1(X+1) to identify a legitimate transaction, and a tag value (e.g., Y+1) obscured by a shared hash function H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate obscured tag value <i.e., hashing function 2 is secret/key used to obscure/check tag>).  

Regarding claim 14, the combination of Rhea and Edureka teach the apparatus of claim 8, wherein the network interface is further configured to receive a non-noisy blockchain transaction that comprises live data for the blockchain ledger (Rhea at column 6, lines 6-column 7, line 17 – non-noisy blockchain transactions are generated, the non-noisy transactions comprise data to be stored. The non-noisy blockchain transaction is added to the blockchain, updating the visible world-state; column 1 at lines 44-57 and column 3 lines 30-62 – the non-noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain <i.e., received over network>; column 2, lines 30-57 – the blockchain nodes can discern the fake date from the authentic data using the tag values in the blockchain blocks), and a tag value identifies that the blockchain transaction is not noise (Rhea at column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value of H1(X+1) is used to identify a legitimate transaction, and a tag value of H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate tag value; column 2, lines 30-57 – the blockchain nodes can discern the fake date from the authentic data using the tag values in the blockchain blocks).  

Regarding claim 15, Rhea teaches a method comprising generating a blockchain transaction that comprises noisy key-value pairs stored therein (column 6, lines 6-column 7, line 17 – noisy blockchain transactions are generated, the noisy transactions comprise noisy <i.e., fake/generated> data to be stored which are configured to change valid key-value pairs stored on a blockchain ledger to noisy key-value pairs (column 6, lines 6-column 7, line 17 – noisy blockchain transactions are generated, the noisy transactions comprise noisy <i.e., fake/generated> data to be stored. The noisy blockchain transaction is added to the blockchain, updating the visible world-state); 
creating a tag value which identifies the blockchain transaction as a noisy blockchain transaction (column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value of X’s H1(X+1) is used to identify a legitimate transaction, and a tag value of Y’s H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate tag value); 
storing the tag value within the blockchain transaction (column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value of H1(X+1) is used to identify a legitimate transaction, and a tag value of H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate tag value); and 
transmitting the blockchain transaction to one or more blockchain peers of the blockchain ledger (column 6, lines 6-38 – New noisy transaction is generated and identified using a shared secret; column 1 at lines 44-57 and column 3 lines 30-62 – the noisy transaction is transmitted to blockchain peers of the blockchain ledger for approval, and subsequently added to the blockchain).  
Rhea appears to fail to specifically denote the stored blockchain data being in the form a key-value pairs.
However, Edureka teaches an analogous system storing data onto a blockchain (see, e.g., pgs. 1-2), wherein data is stored in the form of key-value pairs (see, e.g., pgs. 1-2 – blockchains store data in key-value pairs, e.g., ‘color’ : ‘black’, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rhea with the teachings of Edureka to use key-value pairs. Particularly, such that the hardware processor is configured to generate a blockchain transaction which comprises noisy key-value pairs stored therein which are configured to change valid key-value pairs stored on a blockchain ledger to noisy key value pairs, so types of data may be identified and stored on the blockchain (see, e.g., Rhea at column 1, lines 22-34; with Edureka at pgs. 1-2).

Regarding claim 19, the combination of Rhea and Edureka teach the method of claim 15, wherein the generating comprises generating the blockchain transaction based on a historical pattern of behavior of multiple clients of the blockchain ledger (Rhea at column 6, line 59-column 7, line 31 – the blockchain transactions are generated based on a historical pattern of behavior of the blockchain ledger users).  

Regarding claim 20, the combination of Rhea and Edureka teach the method of claim 15, wherein the creating further comprises obscuring the tag value with a secret key prior to transmitting the blockchain transaction (Rhea at column 6, lines 6-38 – Noisy transaction is identified using a shared secret. Particularly a tag value is obscured by taking H1(X+1) to identify a legitimate transaction, and a tag value (e.g., Y+1) obscured by a shared hash function H2(Y+1) is used to identify a noisy transaction. Each stored blockchain transaction includes appropriate obscured tag value <i.e., hashing function 2 is secret/key used to obscure/check tag>).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhea in view of Edureka, further in view of Pandey et al. (US20210303552, Hereinafter “Pandey”).
Regarding claim 4, the combination of Rhea and Edureka teach the apparatus of claim 1. While the combination of Rhea and Edureka teach submitting noisy data to a blockchain (see, e.g., Rhea at column 6, lines 6-38), the combination of Rhea and Edureka appear to fail to specifically teach wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain ledger, and store the signatures and the read- write sets in the blockchain transaction.  
	However, Pandey teaches an analogous technique for submitting transactions to the blockchain, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain ledger ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read- write sets in the blockchain transaction ([0079] – the signatures and read-write sets are included in the submitted request).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Rhea and Edureka to verify proposed transactions with the teachings of Pandey, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain ledger, and store the signatures and the read- write sets in the blockchain transaction, so the noisy transactions follow the same verification protocol as non-noisy requests (see, e.g., Rhea at column 1 at lines 44-57 and Pandey at [0074-079]).

Regarding claim 11, the combination of Rhea and Edureka teach the apparatus of claim 8, While the combination of Rhea and Edureka teach submitting noisy data to a blockchain (see, e.g., Rhea at column 6, lines 6-38), the combination of Rhea and Edureka appear to fail to specifically teach wherein the hardware processor is configured to verify signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain transaction, and store the signatures and the read-write sets within the data block.  
However, Pandey teaches an analogous technique for submitting transactions to the blockchain, wherein the hardware processor is configured to verify signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchaintransaction ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets within the data block ([0079] – the signatures and read-write sets are included in the submitted request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Rhea and Edureka to verify proposed transactions with the teachings of Pandey, wherein the hardware processor is configured to verify signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchainRhea at column 1 at lines 44-57 and Pandey at [0074-079]).

Regarding claim 18, the combination of Rhea and Edureka teach the method of claim 15. While the combination of Rhea and Edureka teach submitting noisy data to a blockchain (see, e.g., Rhea at column 6, lines 6-38), the combination of Rhea and Edureka appear to fail to specifically teach wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain ledger, and store the signatures and the read- write sets in the blockchain transaction.  
	However, Pandey teaches an analogous technique for submitting transactions to the blockchain, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain ledger ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read- write sets in the blockchain transaction ([0079] – the signatures and read-write sets are included in the submitted request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Rhea and Edureka to verify proposed transactions with the teachings of Pandey, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain transaction from endorser peers of the blockchain ledger, and store the signatures and the read- write sets in the blockchain transaction, so the noisy transactions follow the same verification protocol as non-noisy requests (see, e.g., Rhea at column 1 at lines 44-57 and Pandey at [0074-079]).

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhea in view of Edureka, further in view of Wasserman et al. (US20180268382, Hereinafter “Wasserman”).
Regarding claim 7, the combination of Rhea and Edureka teach the apparatus of claim 6. While the combination of Rhea and Edureka teach obscuring the tag value (see, e.g., Rhea at column 6, lines 6-38), the combination of Rhea and Edureka appear to fail to specifically disclose wherein the secret key comprises a public key of an asymmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network.  
However, Wasserman teaches a blockchain system recording transactions containing sensitive information by encrypting them using a secret key (see, e.g., [0020], [0063]),  wherein the secret key comprises a public key of an asymmetric public and private key pair ([0178] and [0193] – blockchain transaction data is encrypted using a public key which has a corresponding private key), and the private key is shared by blockchain clients within a blockchain network that created the blockchain transaction but not shared by other blockchain clients within the blockchain network ([0178] and [0433] – group key is shared amongst designated peers granted a specific permission in a blockchain network, e.g., amongst the parties that “write” to the blockchain <i.e., the clients that create the blockchain transaction>; [0288] and [0361] – other clients on the blockchain network without specific permission are unable to decrypt the sensitive data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Rhea and Edureka with the teachings of Wasserman, wherein the secret key comprises a public key of an asymmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network, to so that only authorized viewers are able to decrypt the tags to know whether the request is a noisy request (see, e.g., Rhea at column 6, lines 6-38 with Wasserman at [0288]).

Regarding claim 13, the combination of Rhea and Edureka teach the apparatus of claim 12. While the combination of Rhea and Edureka teach obscuring the tag value (see, e.g., Rhea at column 6, lines 6-38), the combination of Rhea and Edureka appear to fail to specifically disclose wherein the secret key comprises a public key of an asymmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network.  
However, Wasserman teaches a blockchain system recording transactions containing sensitive information by encrypting them using a secret key (see, e.g., [0020], [0063]), wherein the secret key comprises a public key of an asymmetric public and private key pair ([0178] and [0193] – blockchain transaction data is encrypted using a public key which has a corresponding private key), and the private key is shared by blockchain clients within a blockchain network that created the blockchain transaction but not shared by other blockchain clients within the blockchain network ([0178] and [0433] – group key is shared amongst designated peers granted a specific permission in a blockchain network, e.g., amongst the parties that “write” to the blockchain <i.e., the clients that create the blockchain transaction>; [0288] and [0361] – other clients on the blockchain network without specific permission are unable to decrypt the sensitive data).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohba et al. (US20170185551) teaches a system for creating and transmitting dummy data, wherein a tag is included in the dummy data to indicate the data is dummy data (see, e.g., abstract, [0055]). Yang (US20200201846) teaches submitting requests to a blockchain comprising noisy fake data to obscure valid blockchain requests (see, e.g., abstract, [0047-051]). Chow et al. (US20160283731) teaches obscuring actual requests with fake noisy requests, wherein a dummy tag bit is included in the data to indicate the data is dummy data (see, e.g., abstract, [0051-052]). Weiner et al. (US20210119763) teaches a system flagging noisy and non-noisy information (see, e.g., abstract, [0025], [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        

/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491